 



EXHIBIT 10.10
AMENDMENT NO. 1 TO
LICENSE AGREEMENT
     Amendment No. 1 to License (this “Amendment”) made as of August 2, 2006, by
and between Acuity Pharmaceuticals, Inc., a Delaware corporation, with its
principal offices at 3701 Market Street, Philadelphia, PA, 19104 (“Acuity”) and
Pathogenics, Inc., a Delaware Corporation with its principal offices at 99 Derby
Street, Suite 200, Hingham, MA 02043 (“Pathogenics”).
BACKGROUND
     WHEREAS, Acuity and Pathogenics entered into a License Agreement (the
“License Agreement”) on April 13, 2006;
     WHEREAS, Section 3.2(d)(i) of the License Agreement provided for a payment
by Acuity of up to $75,000 to be used the Institute of Hygiene and Social
Medicine, Leopold-Franzens-University of Innsbruck, Austria and or the Phase II
clinical investigators to be used to accelerate recruitment into a Phase II
clinical trial;
     WHEREAS, Pathogenics has requested that Acuity make available $3,830 to
Pathogenics to be used to fund activities to accelerate recruitment into a Phase
I clinical trial; and
     WHEREAS, Acuity has agreed to fund the $3,830 provided that it be credited
against the $75,000 referenced in Section 3.2(d)(i) of the License Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
agreements, representations and warranties hereinafter set forth, and intending
to be legally bound, the Parties hereby agree as follows:
     1. Acuity hereby agrees to pay $3,830 to Pathogenics to be used to fund
activities to accelerate recruitment into a Phase I clinical trial
     2. Pathogenics hereby agrees that the $3,830 shall be credited against the
$75,000 referenced in Section 3.2(d)(i) of the License Agreement.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first indicated
above.

                  ACUITY PHARMACEUTICALS, INC.    
 
           
 
  By:   /s Dale R. Pfost
 
   
 
      Name: Dale R. Pfost    
 
      Title: President and Chief Executive Officer    
 
                PATHOGENICS, INC.    
 
           
 
  By:   /s/ Frederic P. Zotos
 
   
 
      Name: Frederic P. Zotos    
 
      Title: President and Chief Executive Officer    

 